                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

HALA MELIKA,                                       )
                                                   )
     Plaintiff,                                    )
                                                   )
v.                                                 )        NO. 3:18-cv-00508
                                                   )
SOCIAL SECURITY                                    )        JUDGE CAMPBELL
ADMINISTRATION,                                    )        MAGISTRATE JUDGE FRENSLEY
                                                   )
     Defendant.                                    )

                                              ORDER

         Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

21), which was filed on January 10, 2019. Through the Report and Recommendation, the

Magistrate Judge recommends Plaintiff’s Motion for Judgment on the Record (Doc. No. 18) be

denied and the Social Security Administration’s decision be affirmed. Although the Report advised

the parties that any objections must be filed within 14 days of service, no objections have been

filed.

         The Court has reviewed the Report and Recommendation and concludes it should be

adopted and approved. Accordingly, Plaintiff’s Motion for Judgment on the Record (Doc. No. 18)

is DENIED, and the decision of the Social Security Administration is AFFIRMED.

         This Order shall constitute the final judgment in this case pursuant to Fed. R. Civ. P. 58.

         It is so ORDERED.

                                                       ________________________________
                                                       WILLIAM L. CAMPBELL, JR.
                                                       UNITED STATES DISTRICT JUDGE
